Citation Nr: 1435238	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for Meniere's syndrome.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to September 2007

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an November 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

FINDING OF FACT

The symptoms of the Veteran's Meniere's syndrome most closely approximated hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.

CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for the service-connected Meniere's syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.85, 4.86, 4.87 including Diagnostic Codes (DCs) 6100, 6204, 6205, 6260 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Since the Board is granting the Veteran a 100 percent rating for Meniere's disease for the entirety of the period on appeal, which is a full grant of benefits, there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Increased Ratings

Diagnostic Code 6205 provides ratings for Meniere's disease.  Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  Meniere's disease with hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling. 

A Note to Diagnostic Code 6205 provides that Meniere's disease is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating. The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2013).
	
Merits

The Veteran contends that he is entitled to a 100 percent rating for his Meniere's syndrome because he has hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.

A VA clinician noted in a March 5, 2010, treatment record that the Veteran has vertigo attacks that last 30-60 minutes three times a week.  In a November 2010 VA examination report it notes that the Veteran has Vertigo every one to two days with episodes lasting 30-60 minutes.  The Veteran was again provided a VA examination in November 2011.  The November 2011 VA examiner noted that the Veteran had "end-stage Meniere's disease."  The VA examiner further stated that after a review of the Veteran's records, the Veteran's Meniere's disease was at the same level of severity since September 2010.  Last, the examiner noted that the Veteran's "Vertigo is still there and happens almost every day."  Following this examination, a VA clinician noted in a March 26, 2011, VA treatment note: 

This veteran has a long history of Meniere's disease and notes the problems with balance are getting somewhat worse although he is still mobile and functional.  He notes himself reeling from side to side when walking.  This is concerning him and he asked about possible therapy.  He has 3-4 attacks of vertigo a week.

In the most recent VA medical records from December 2011, a VA clinician reported in the history of present illness section that the Veteran has one to two episodes per week that last approximately 30 minutes.

The Board reasons that the Veteran's Meniere's disease warrants a 100 percent disability rating throughout the appeal period.  The VA examiner in November 2011 reported that the Veteran's has "end-stage Meniere's disease."  While there varying reports of vertigo occurring anywhere between two to three times a week to almost every day, the criteria of having a vertigo at least one time a week have been clearly met.  

The Board notes that the VA examiner in November 2011 also provided the opinion that after a review of the medical treatment that the Veteran's Meniere's disease has been at the same level since September 2010.  There is no medical evidence of record for the two months from the filing of the Veteran's claim in July 2010 until September 2010.  The only evidence is the Veteran's statement in his July 2010 claim for an increased rating in which he asserts that his symptoms of vertigo have been exacerbated and that he has vertigo episodes at least once per day.  The Board finds that the Veteran is competent to make such an observation and that his July 2010 statement is credible as to his symptoms, thus a 100 percent rating for Meniere's disease is warranted for the entirety of the period on appeal. 

The combined rating of the Veteran's symptoms directly attributable to the Veteran's Meniere's disease rated separately would clearly be less than the single 100 percent rating assigned above under Diagnostic Code 6205.  The highest rating available for vertigo is a 30 percent disability rating; tinnitus allows for at most a 10 percent disability rating; and the Veteran's hearing loss would warrant only a 10 percent disability rating.  See 38 C.F.R. §§ 4.85, 4.87a Diagnostic Codes 6100, 6204, and 6260.  These ratings combined would be less than 100 percent, thus, his Meniere's disease is appropriately rated under DC 6205 as that provides the higher rating. Accordingly, a rating of 100 percent for the Veteran's service-connected Meniere's disease is warranted throughout the pendency of the claim.


ORDER

Entitlement to a 100 percent rating for Meniere's disease throughout the pendency of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


